Title: From Benjamin Franklin to William Strahan, 7 November 1745
From: Franklin, Benjamin
To: Strahan, William


Sir
New York, Nov. 7. 1745
Finding a Vessel here about to sail to London, I take the Opportunity to enclose you a second Bill, the first of which I sent via Maryland. I left Mr. Hall and all Friends well at Philada last Week, and hope to see them again in a few Days. I have not Time to add but that I am Sir Your very humble Servant
B Franklin
The English and Books are safe arriv’d.
 
Addressed: To  Mr Wm Strahan  Printer in  Wine Office Court Fleetstreet  London  Per Capt Bryant
